30 F.3d 139
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.MALLARD COACH COMPANY, INC., Plaintiff-Appellee,v.OLYMPUS MORTGAGE CORPORATION, and Thomas E. White,Defendants-Appellants.
No. 93-35329.
United States Court of Appeals, Ninth Circuit.
July 20, 1994.

Before:  GOODWIN, D.W. NELSON, and HALL, Circuit Judges.

ORDER

1
The parties in this cause have stipulated to a compromise and settlement.  This appeal is therefore ordered DISMISSED with prejudice.